 ULRICH MANUFACTURING COMPANY239and has therebyengaged in unfair labor practices violative of Section 8(a)(1) ofthe Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX AKenneth BestMarion HooperRalph L.MillerGeorge A. ClaytonE. C. JonesRalph RamsierVictor CouchJohn KladarRalphSchoeneweisJ.D. EvansJ.A. LankfordGeorge StimacFloyd FriedlineJack LaviteCharley ToweySamuel R.GuarinoFred G. MarchUlrich Manufacturing CompanyandInternational AssociationofMachinists,AFL-CIO,Petitioner.CaseNo. 13-RC-6899.April 15, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (i) of the Act.4.The Employer is engaged in the manufacture of pumps, earthmoving components, construction components, hydraulic equipment,and other products. It operates in two separate locations, an officebuilding and the plant.The parties are in general agreement thatthe production and maintenance unit requested by the Petitioner isappropriate.They also agree that all employees located at the officebuilding should be excluded as clerical employees.'They disagree,however, with respect to certain classifications which the Petitionerwould include and the Employer would exclude.1The parties further stipulated that the tool designer,the senior methods engineer,draftsmen,and the secretary to the plant manager should be excluded.127 NLRB No. 29. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDInventory control clerk:This employee works in the plant buildingin an office partitioned off from the main production area.Althoughhe reports to the accounting department and the comptroller in themain office, he is, for disciplinary purposes, under the supervision ofthe plant manager.He is hourly paid.2He assists in the preparationof purchase requisitions and checks inventories necessary to determinerequisitions.Although he spends most of his time at his desk healso goes into the plant to count items on hand.We find that he is aplant clerical employee and include him in the unit.'Standards cost clerk:This employee also reports to the comptroller,but is under the supervision of the plant manager.He obtains infor-mation from the methods department as to time data necessary todetermine production costs for price purposes.He works in the plant.The information he obtains does not concern labor relation mattersand is therefore not confidential.We find that he is a plant clericalemployee and include him in the unit.4Junior methods engineer:He is a management trainee who estab-lishes routings and standard process data under the supervision of thesenior methods engineer.He studies jobs, sets time standards, and de-termines why set time standards are not met.He issues directions toproduction employees as to feeds, speeds, and setups for their ma-chines.As the work involves specialized skills and requires the useof independent judgment, we find that he is a technical employee andexclude him from the unit.5Inspectors:These individuals, two in number, inspect the finishedproduct under the direction of the lead inspector to see that it meetscertain specifications.They are hourly paid and receive the sameemployee benefits as production workers.They have no authority tohire, discharge, or effectively recommend such action.We find theyare not supervisors and include them in the unit.'Line or leadmen:This group consists of the tool crib, pumps,assembly, lathers, mills, saw and torch-cut, and welding linemen, themaintenance leadman, the lead stockman, and the lead inspector.These individuals perform primarily manual work.As they are moreexperienced than the other employees, they advise and instruct thelatter in the performance of their duties.They are presently leadingone or two employees.This number may go up to as much as 15 ifthe plant reaches its full complement.The linemen and leadmen haveneither authority to hire, discharge, or discipline employees, norauthority to effectively recommend such action.We find they are not'His immediate supervisor is the head of the inventory control and shipping depart-ments who is excluded from the unit in agreement with a stipulation of the parties.Wm R. Whittaker Co , Ltd.,117 NLRB 339, 343.4 Swift & Company,119 NLRB 1556, 15695Armour and Co.,119 NLRB 623, 626;Litton Industries of Maryland, Incorporated,125 NLRB 722.6Mayfair Industries,Incorporated,126 NLRB 223. BURKE GOLF EQUIPMENT CORPORATION241supervisorswithin the meaning of the Act and include them in theunit'Dispatcher:This employee determines the flow of goods within theplant pursuant to the production schedule set by the productionmanager.He transmits instructions as to the priority of work andsees to itthat all necessary parts are available at the proper timefor assembly.He also does some actual handling of materials.Wefind that he is a plant clerical employee and include him in the unit.'Senior time-study engineer:As there is no incumbent in this posi-'tion, we shall not make a determination at the present time.9We find that the following employees of the Employer constitute aunit appropriate for purposes of collective bargaining within themeaning ofSection 9(b) of the Act:All production and maintenance employees at the Employer'sRoanoke, Illinois, plant, including the inventory control clerk,standards-cost clerk, inspectors, dispatcher, the linemen of tool crib,pumps, assembly, lathers, mills, saw and torch cut, and welding line-men, the maintenance leadman, the lead stockman, and the lead inspec-tor, but excluding officer clerical employees, professional employees,the junior methods engineer, guards, and supervisors as defined in theAct.5.The Employer contends that its employee complement, will sea-sonably increase in April 1960, and at that time reacha peakof 150 to1-60 employees in the unit.There are presently 90 to 100 employeesin most of the classifications. Inasmuch as the current season willhave begun and peak seasonal employment will have been reachedwithin ourusualtime for holding elections, we shall direct an immedi-ate election in this case.19[Text of Direction of Election omitted from publication.]4MayfairIndustries,Incorporated,supra.8Fairbanks,Morse & Company,117 NLRB 1449,1452(scheduler).9HamiltonWatch Company,118 NLRB 591, 592, footnote 4.10 Central Can Vicente,Inc.,117 NLRB397, 399.Burke Golf Equipment CorporationandTextile Workers Unionof America, AFL-CIO.Case No. 8-CA-1817.April 18, 1960DECISION AND ORDEROn August 18, 1959, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed in127 NLRB No. 32.560940-61-vol. 127-17